Citation Nr: 0809617	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

	

THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received VA medical records dated in March 
2006.  Although the veteran did not submit a waiver of the 
RO's initial consideration of the evidence, the Board notes 
that the evidence is duplicative of that already associated 
with the claims file, as copies of those records were 
reviewed by the RO in a supplemental statement of the case.  
Therefore, the Board will proceed with a decision on the 
issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis C requires dietary restriction 
and continuous medication, but he does not have daily malaise 
or anorexia with minor weight loss and hepatomegaly.  Nor 
does he have incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12-month period.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 20 percent disability evaluation for hepatitis 
C have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In this case, the Board does acknowledge that the RO did not 
provide the veteran with adequate notice in connection with 
his claim for an increased evaluation prior to the initial 
rating decision in September 2002.  Nevertheless, the RO did 
send the veteran letters in July 2002, July 2003, March 2006, 
April 2006, and November 2006, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for an increased 
evaluation was readjudicated in statements of the case (SOC) 
and a supplemental statement of the case (SSOC).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the November 2006 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The November 2006 letter also informed the veteran that he 
could submit evidence showing that his disability had 
increased in severity.  It was specifically noted that such 
evidence could be a statement from a physician or statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  The July 2002 and November 2006 
letters also indicated that he could submit a statement 
describing his symptoms, their frequency and severity, and 
any other involvement, extension, and additional disablement 
caused by his disability.  The July 2002 letter also stated 
that he should submit any medical evidence in his possession 
that would support his claim for an increased evaluation.  
The November 2006 letter further advised the veteran to 
notify VA if there was any other information or evidence that 
he believed would support his claim and to provide any 
evidence pertaining to his claim.  As such, the notice 
letters in this case did indicate that the veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 10 percent disability evaluation for 
hepatitis C pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 
7354.  The Board does acknowledge that the notice letters did 
not provide the veteran with the rating criteria.  However, 
the April 2002 rating decision and the December 2003 and 
February 2006 statements of the case (SOC), did contain the 
rating criteria for Diagnostic Code 7354.  Following the 
issuance of these documents, the RO readjudicated the 
veteran's claim for an increased evaluation in a September 
2007 SSOC.  Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no 
prejudice to the appellant will result in proceeding with the 
issuance of a final decision. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.  

The notice letters also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006, April 2006, and 
November 2006 letters indicated that disability rating can be 
changed when there are changes in the condition.  The letters 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The March 2006, April 2006, and November 2006 
letters further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
November 2006 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test. Similarly, the 
July 2002 letter informed him that medical evidence includes 
doctors' records, medical diagnoses, and medical opinions.  
The July 2002 and November 2006 letters also noted that he 
could submit his own statement describing his symptomatology 
as well as statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had worsened.  The March 2006, 
April 2006, and November 2006 letters further listed examples 
of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2002, July 2003, and 
November 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2002, July 2003, and November 2006 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The July 2002 and November 2006 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the July 2003 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence.  Similarly, the 
July 2002, July 2003, and November 2006 letters indicated 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the November 2006 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, April 2006, and November 2006 letters as 
well as the September 2007 SSOC informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in July 2002, 
August 2002, November 2004, and April 2007. 

The Board does observe the contention of the veteran's 
representative in a January 2008 informal hearing 
presentation that the RO did not comply with the October 2006 
remand.  In this regard, it was noted that the remand had 
ordered that the veteran be afforded a VA examination with an 
appropriate specialist, and the representative asserted that 
the physician's assistant who performed the April 2007 VA 
examination was not an appropriate specialist.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
"that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders." Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, 
and if not, "the Board itself errs in failing to ensure 
compliance." Id.  However, in this case, the Board notes that 
the December 2006 remand merely stated that the examination 
be performed by an "appropriate specialist."  The remand 
did not specify a type of physician, but rather gave the RO 
the discretion to choose an appropriate examiner.  

Moreover, the Board notes that in Cox v. Nicholson, No. 03-
1671 (U.S. Vet. App. Jan. 19, 2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirement 
of section 3.159(a)(1) as a provider competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the April 2007 VA examiner was a physician's assistant, and 
thus, completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Moreover, the 
April 2007 VA examiner reviewed the veteran's claims file and 
provided competent medical evidence, as described in detail 
below, and as such, the Board concludes that the examination 
report and the opinion of the examiner is sufficient upon 
which to base a decision.  Therefore, the Board finds that 
the RO complied with the terms of the remand by affording the 
veteran a VA examination to ascertain the current severity 
and manifestations of his hepatitis C.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them SOCs 
and a SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hepatitis C is currently assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  Under that diagnostic code,  a 10 
percent disability evaluation is assigned for intermittent 
fatigue, malaise, and anorexia; or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the past 12 month period.  A 20 percent disability 
evaluation is warranted when there is daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.  A 40 percent disability evaluation is contemplated 
for daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an increased evaluation for his 
hepatitis C.  The medical evidence of record shows that the 
veteran's hepatitis C requires dietary restriction and 
continuous medication.  In this regard, VA medical records 
dated in October 2005 documented the veteran as having 
recently completed a 48 week therapy with interferon and 
Ribavirin.  A March 2006 letter from a VA nurse practitioner 
also indicated that spironolactone and Lasix were added to 
the veteran's medication profile because of an increase in 
his peripheral and abdominal fluids.  The nurse practitioner 
further noted that that the veteran required continuous 
diuretics, as he was already showing signs of liver failure.  
In addition, the April 2007 VA examiner commented that the 
veteran had chronic hepatitis that was controlled with diet, 
lifestyle, and supportive medications.  Accordingly, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 20 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114, Diagnostic Code 7354.

The Board has also considered whether an evaluation in excess 
of 20 percent for hepatitis C is warranted.  However, the 
medical evidence of record does not show the veteran to have 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly; or, incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  In this regard, the August 
2002 and January 2004 VA examiners did note that the veteran 
complained of fatigue and weakness, but there was no 
indication that he had anorexia, weight loss, or hepatomegaly 
at that time of those examinations.  

In addition, the April 2007 VA examiner noted that the 
veteran had daily, moderate fatigue.  However, the examiner 
also indicated that the veteran only had mild, intermittent 
malaise without any anorexia, weight loss, or malnutrition.  
The Board does acknowledge the April 2007 VA examiner's 
observation that the veteran had episodes of nausea and 
vomiting that were incapacitating.  However, the examiner 
stated the veteran was not bedridden and commented that the 
severity of his vomiting spells had more do with his refusal 
to stop his life than the level of symptoms.  He also 
indicated in an addendum to the examination report that the 
veteran's periodic nausea and vomiting may be related to his 
diabetes mellitus rather than his hepatitis C.   Moreover, 
the April 2007 VA examiner stated that the veteran's vomiting 
spells typically persist for only one day and that he did not 
have any incapacitating episodes during the previous 12 
months.  

The Board also notes that the addendum to the April 2007 VA 
examination indicated that the veteran's treatment of 
hepatitis C had been successful with a sustained viral 
response persisting for over 18 months.  The examiner stated 
that the degree of the veteran's hepatic insufficiency had 
improved and that he now had normal albumin, international 
normalized ratio, bilirubin, and other liver tests with no 
record of venous ammonia.  The examiner further opined that 
that the impact of the veteran's liver disease on his 
prognosis will become progressively less given the evidence 
of improving function and that the degree of hepatic scarring 
should lessen as he remains free of the hepatitis C virus.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent for hepatitis C is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
hepatitis C has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
acknowledge the April 2007 VA examiner's observation that a 
gastrointestinal specialist had recommended that the veteran 
discontinue operating heavy machinery because of his fatigue.  
However, there is no indication that the veteran cannot 
perform some other type of job.  In fact, the April 2007 VA 
examiner stated that there was no reason why the veteran's 
liver function should preclude any productive work. 


In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for hepatitis C is granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


